Citation Nr: 1008457	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-28 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

2.  Entitlement to service connection for a heart disorder, 
previously claimed as chest pain.

3.  Entitlement to service connection for warts.

4.  Entitlement to service connection for lesions of the 
eyes.  

5.  Entitlement to service connection for hemorrhoids.  

6.  Entitlement to service connection for right ear hearing 
loss.

7.  Entitlement to service connection for bilateral pes 
planus.  

8.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1974 to October 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied the benefit 
sought on appeal.

During the Veteran's August 2008 hearing, he formally 
withdrew his claims of service connection for anemia, 
hematuria, dental disorder, cyst removal, and sinusitis.  As 
such, the remaining issues on appeal are as noted on the 
title page of this decision.  

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below.  


FINDINGS OF FACT

1.  Diabetes mellitus was not manifested during service, or 
for many years following separation from service, and the 
currently diagnosed diabetes is not shown to be causally or 
etiologically related to service.

2.  Chest pain and coronary artery disease were not 
manifested during service, or for many years following 
separation from service, and the currently diagnosed heart 
disorder is not shown to be causally or etiologically related 
to service.

3.  The Veteran is not currently shown to have been diagnosed 
with warts.  

4.  The Veteran is not shown to have any disorder of the 
eyes, including lesions of the eyes, that is causally or 
etiologically related to service.  

5.  The Veteran is not currently shown to have been diagnosed 
with hemorrhoids.  

6.  Bilateral pes planus was noted upon entry into service 
and is not shown to have increased in severity during 
service.  

7.  Erectile dysfunction is not causally or etiologically 
related to service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  Chest pain and coronary artery disease were not incurred 
in or aggravated by active service, nor may they be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

3.  Warts were not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

4.  An eye disorder, including lesions of the eyes, was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

5.  Hemorrhoids were not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

6.  Preexisting bilateral pes planus was not aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2009).

7.  Erectile dysfunction was not incurred in or aggravated 
during active service, and is not proximately due to or the 
result of a service connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in June 2006.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board acknowledges that the Veteran has not been afforded 
a VA examination in connection with his claims for service 
connection for diabetes mellitus, chest pain, lesions of the 
eyes, or erectile dysfunction.  However, the VA is not 
required to afford the Veteran an examination for his 
diabetes mellitus, chest pain, lesions of the eyes, or 
erectile dysfunction, because the evidence does not meet the 
criteria set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, 
there is no credible evidence of an event, injury, or disease 
in service upon which a current disability may be based.  As 
such, the Board will not return these claims for an 
examination.  

Futhermore, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

The Veteran seeks service connection for diabetes mellitus, 
chest pain, warts, lesions of the eyes, hemorrhoids, 
bilateral pes planus, and erectile dysfunction.  Applicable 
law provides that service connection will be granted if it is 
shown that a veteran suffers from a disability resulting from 
an injury suffered or disease contracted in the line of duty, 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may also be granted for certain chronic 
diseases, such as diabetes mellitus and cardiovascular 
disease, when such disease is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  If there is no showing of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that the Veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  If the Veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34 F. 
3d. 1039 (Fed. Cir. 1994).

Diabetes Mellitus 

The Veteran essentially contends that he was exposed to Agent 
Orange while stationed in Guam and this caused his diabetes 
mellitus.  The Veteran does not contend, nor does the record 
reflect that he had service in the Republic of Vietnam.  
Thus, the Veteran is not presumed to have been exposed to 
herbicides based on service in Vietnam.  Nevertheless, he may 
be entitled to service connection on a direct basis.  

The Veteran's service treatment records (STRs) are devoid of 
any reference to exposure to herbicides or other chemical 
agent.  The STRs are also devoid of any finding of treatment 
related to diabetes mellitus.  

As reflected in private treatment records, the Veteran was 
first diagnosed as having diabetes mellitus in 2002.  There 
was no opinion indicating any relationship between the 
Veteran's currently diagnosed diabetes mellitus and his 
service.  

In a June 2006 letter to the Veteran, he was asked to provide 
evidence showing that he was exposed to herbicides during 
service.  Specifically, he was asked to describe when and 
where he was exposed to herbicides, and/or provide statements 
from others regarding any possible exposure.  The Veteran 
never provided any evidence that he was exposed to Agent 
Orange during service, nor did he reply to the June 2006 
letter.  In his application for benefits, he merely indicated 
that he was exposed while stationed in Guam, but offered no 
additional evidence in support of his alleged exposure to 
herbicides.  

A review of the Veteran's STRs discloses no evidence of 
complaints, treatments or diagnosis of diabetes mellitus 
during service, and there are no medical records following 
separation from service that demonstrate that diabetes 
mellitus was manifested within one year of separation from 
service.  Indeed, a November 2002 private treatment record 
reflects a finding of "new onset diabetes mellitus."  

Based on this record, the Board finds that the evidence is 
against the Veteran's claim for service connection for 
diabetes mellitus.  Because the Veteran was never physically 
in the Republic of Vietnam, and in the absence of evidence 
that the Veteran was actually exposed to herbicides, a grant 
of service connection is clearly not supportable.  
Accordingly, the Board concludes that a service connection 
for diabetes mellitus is not established.

Heart Disorder

The Veteran contends that his chest pain (now characterized 
as a heart disorder) is attributable to his period of active 
service.

The Veteran's STRs are devoid of treatment related to any 
condition lungs or heart.  A March 1975 record notes the 
Veteran's complaints of abdominal and chest pain upon 
coughing.  It was noted that the Veteran had pain in the 
left, lateral side with movement.  The assessment was 
abdominal muscle strain.  At discharge, there was no notation 
of any chest or heart condition, and the chest x-ray was 
within normal limits.  

In a November 2002 private treatment record, the Veteran 
denied any chest pain or shortness of breath.  Noted was a 
history of cardiac catheterization and a pretty much normal 
stress test.  The chest examination was symmetrical, and the 
lungs were found to be clear to auscultation and percussion.  
The heart had a regular rhythm with II/VI systolic murmur 
heard at the base, specifically at the aortic valve.  He was 
diagnosed as having nonobstructive coronary artery disease, 
dyslipidemia and hypertension.  

Relevant private treatment records reflect treatment related 
to coronary artery disease and hypertension from the early-
2000s.  There is no indication that the Veteran was treated 
for any heart disorder during service or within one year of 
service separation.  Additionally, there is no clinical 
evidence of record reflecting that any current heart disorder 
is related to the Veteran's service.  

Based upon review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
heart disorder both on a presumptive and direct basis.  The 
Veteran was treated for one instance of chest pain in 
service, but this was attributed to an abdominal muscle 
strain.  There was no finding of any heart or chest pathology 
in service or upon discharge.  Additionally, there is no 
evidence of record to suggest that the Veteran was diagnosed 
as having a heart disorder within one year of service 
separation.  In fact, the first evidence of coronary artery 
disease was in the early-2000s.  Thus, service connection for 
a heart disorder is denied on a presumptive basis.

Service connection is also denied on a direct basis because 
there is absolutely no clinical evidence reflecting any link 
between the Veteran's currently diagnosed coronary artery 
disease and service.  As such, service connection for a heart 
disorder is denied.  

Warts

STRs reflect one instance of treatment for wart removal on 
the left thumb in August 1975.  Service discharge medical 
examination was devoid of any residual disability associated 
with the wart removal, nor was the Veteran noted to have 
continued problems with warts.  Post-service treatment 
records are devoid of any treatment related to warts.  

In August 2006, the Veteran underwent a VA examination of the 
feet.  There was no finding of any plantar warts.  The 
Veteran did not, however, undergo a VA examination of the 
hands, nor is one warranted as there is no evidence of a 
current disability.  

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of warts, including plantar 
warts.  The Board recognizes that the Veteran was treated in 
service for a wart on the hand, but there was no residual 
disability noted at discharge, nor are their any post-service 
records evidencing any treatment for warts whatsoever.  
Absent a disease or injury incurred during service or as a 
consequence of a service-connected disability, the basic 
compensation statutes cannot be satisfied.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  
Also, in the absence of proof of a present disability, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, because there is no evidence of 
warts related to the Veteran's service, service connection 
must be denied. 

Lesions of the Eyes

In a November 1975 STR, the Veteran was noted to have small, 
central scotomas in each eye.  He reported looking directly 
at the sun in the past.  There were small macular scars noted 
in the both eyes.  Notations in that record include that the 
Veteran's vision has been impacted for the past three years.  
In February 1976, the Veteran sought in-service treatment for 
what was noted as macular lesions.  He complained that his 
eyes hurt in bright light, and he previously watched an 
eclipse directly.  The impression was that the Veteran may 
have mild photophobia.  He was prescribed sunglasses for 
outdoor use.  

The Veteran discharge medical examination noted that the 
Veteran had defective vision that was corrected by 
eyeglasses.  Regarding his field of vision, there was a 
notation that it was full and normal.  There was no residual 
eye disability noted at service discharge, beyond his 
decreased visual acuity.  

The Board notes that for purposes of entitlement to 
compensation benefits, the law provides that refractive 
errors of the eyes are congenital or developmental defects 
and are not a disease or injury within the meaning of 
applicable legislation.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia, 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically 
prohibit service connection for refractive errors of the eyes 
unless such defect was subjected to a superimposed disease or 
injury which created additional disability.  See VAOPGCPREC 
82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 
30, 1990).

In a July 2006 ophthalmology record, the Veteran was noted to 
have a refractive error in the eyes.  No findings related to 
any other eye disorder were made.  As there is no evidence of 
a current disability, a VA examination is not required.  

The Veteran's currently diagnosed eye disorder is not a 
disorder capable of service connection, and there is no 
evidence of any residual disability associated with his in-
service treatment for macular scars of the eyes.  Absent a 
superimposed disease or injury to the eye, service connection 
for lesions of the eyes is denied.  

Hemorrhoids

The Veteran contends that he currently experiences 
hemorrhoids that had their onset in service.  He has asserted 
that currently, from time to time, he uses hemorrhoid 
suppositories.  In February 1975, April 1975, March 1976 
STRs, the Veteran was diagnosed as having, and treated for, 
hemorrhoids.  In the August 1976 discharge examination, the 
Veteran was not found to have a residual disability 
associated with hemorrhoids.  The evidence of record does not 
reflect any post-service treatment for hemorrhoids.  

In July 2006, the Veteran underwent a VA examination for his 
claimed hemorrhoids.  Since the in-service treatment for 
uncomplicated mild hemorrhoids, the Veteran reported doing 
well.  He advised that occasionally, this will flare and he 
will have a little itching and burning.  The Veteran reported 
no bleeding, clots, or surgery.  Upon physical examination, 
there were no hemorrhoids found.  Thus, the Veteran was not 
diagnosed as having hemorrhoids.  

Given the evidence as outlined above, the Board finds that 
the Veteran is not currently diagnosed as having hemorrhoids.  
The Veteran was indeed treated for hemorrhoids in service, 
but there was no treatment following service.  The Veteran 
reported doing well since service and has experienced itching 
and burning in the anal area.  He has not, however, been 
diagnosed as having hemorrhoids at anytime following service.  
Again, absent a disease or injury incurred during service or 
as a consequence of a service-connected disability, the basic 
compensation statutes cannot be satisfied.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  
Also, in the absence of proof of a present disability, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, because there is no evidence of 
hemorrhoids related to the Veteran's service, service 
connection must be denied. 

Bilateral Pes Planus

The Veteran contends that his preexisting bilateral pes 
planus was aggravated by his period of active duty.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111.  According to 38 C.F.R. § 3.304(b), 
the term "noted" denotes only such conditions that are 
recorded in examination reports.  The existence of conditions 
prior to service reported by a veteran as medical history 
does not constitute a notation of such conditions, but will 
be considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of 
whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
. . . manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which a veteran later complains was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden 
to show no aggravation of a pre-existing disease or disorder 
during service is an onerous one that lies with the 
government.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).

On the other hand, if a pre-existing disorder is noted upon 
entry into service, a veteran's claim is not for direct 
service connection, but rather it is a claim for service-
connected aggravation of that disorder.  A pre-existing 
disease will be presumed to have been aggravated by military 
service when there is an increase in disability during such 
service, unless there is a specific finding that the increase 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, the Board must determine, after having 
found the presence of a pre-existing condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Under 
Section 1153, the burden falls on a veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under Section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
See 38 U.S.C. § 1153; also see 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417.

The February 1974 enlistment medical examination revealed a 
notation of bilateral pes planus.  There was no finding that 
this was a disqualifying defect.  In service, the Veteran was 
treated for a right foot contusion in July 1974.  X-ray of 
the foot was within normal limits.  The Veteran was also 
treated for complaints of a sore right foot in August 1974.  
A notation was made for a "possible fallen arch."  X-ray of 
the right foot was negative and within normal limits.  The 
impression was first degree pes planus and metarsalgia.  
Discharge medical examination was devoid of any notation of 
any bilateral pes planus or increase in that preexisting 
disability.  There are no post service treatment records 
related to the Veteran's bilateral pes planus.  

In August 2008, the Veteran underwent a VA examination of the 
feet.  His chief complaint was that he experiences pain from 
the ball of his foot to his arch, bilaterally.  Physical 
examination revealed no calluses or plantar calluses to 
indicate forefoot imbalance.  The skin was found to be dry 
with mild tinea pedis.  Neurologically, the Veteran had 
protective sensation and 4/5 muscle strength.  The structure 
of his feet was rigid and flat.  Examination of the arches 
revealed straight Achilles with bilateral medial arch bulge 
and prominence.  X-rays revealed a small bunion with hallux 
valgus on the left foot that was clinically insignificant, 
and similar findings on the right.  He was found to have 
bilateral flat calcaneal pitch angles, altered semipronation, 
and some spurring at the dorsal talonavicular joints, 
bilaterally.  

The examiner indicated that the Veteran had congenital rigid 
pes planus.  He advised that his symptoms are consistent with 
his age and his congenital structure.  The examiner found no 
connection between the Veteran's service and complaints that 
would be found on a man the Veteran's age.  

Given the evidence as outlined above, the Board finds that 
the Veteran has not met his burden to show aggravation of his 
preexisting bilateral pes planus.  Indeed the Veteran was 
treated for complaints in service related to foot problems.  
One treatment was for a right foot contusion that is clearly 
unrelated to bilateral pes planus, and the other was for a 
possible fallen arch of the right foot.  There was no 
additional treatment, nor were there any findings of 
aggravation at service separation.  Further, the Veteran has 
not sought post-service treatment for bilateral pes planus, 
nor are there any clinical records reflecting an opinion that 
the Veteran's bilateral pes planus was aggravated or 
increased in severity during his period of service.  In fact, 
the only clinical opinion of record shows a finding of 
congenital bilateral pes planus with symptoms that are 
consistent with the Veteran's age and congenital structure.  
Additionally, the examiner found that these complaints are 
reflective of the Veteran's age and there is no connection to 
service.  Absent clinical evidence showing an increase in 
disability beyond the natural progression of the preexisting 
bilateral pes planus, service connection for bilateral pes 
planus is denied.  

Erectile Dysfunction

The Veteran essentially contends that his erectile 
dysfunction is secondarily related to his diabetes mellitus.  
As service connection for diabetes mellitus is being denied 
as noted above, the Board initially finds that service 
connection for erectile dysfunction is not warranted on a 
secondary basis.

The STRs are completely devoid of any reference to treatment 
or complaints of erectile dysfunction.  During service, he 
was treated for excessive smegma production and instances of 
unspecified urethritis and gonococcal urethritis.  

A November 2002 private treatment record notes a diagnosis of 
erectile dysfunction, but makes no reference as to whether it 
is attributable to service.  There are no other treatment 
records related to erectile dysfunction.  

There is no clinical evidence whatsoever that suggests the 
Veteran's in-service treatment for urethritis and excessive 
smegma production is in any way related to his currently 
diagnosed erectile dysfunction.  As such, a VA examination is 
not required.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for erectile dysfunction, to include as due to 
diabetes mellitus.  As noted above, service connection for 
diabetes mellitus is denied, and thus, the Veteran cannot be 
entitled to service connection for erectile dysfunction on a 
secondary basis.  The Veteran is also not entitled to service 
connection for erectile dysfunction on a direct basis as 
there is no competent clinical evidence of record linking any 
current erectile dysfunction to service.  In this regard, the 
Board notes that the Veteran was not treated for erectile 
dysfunction in service or for many years thereafter.  In 
fact, the first and only clinical evidence regarding the 
Veteran's erectile dysfunction is from a private treatment 
record dated in 2002.  As such, service connection for 
erectile dysfunction is also denied on a direct basis.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a heart disorder is denied.

Service connection for warts is denied.

Service connection for hemorrhoids is denied.

Service connection for bilateral pes planus is denied.  

Service connection for erectile dysfunction is denied.


REMAND

A preliminary review of the record discloses a need for 
further development with respect to the remaining issue prior 
to final appellate review.  In this regard, the Board is of 
the opinion that there is additional evidentiary development 
that needs to be done.

The Veteran contends that he experiences right ear hearing 
loss that is attributable to his period of service.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be construed to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or, when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. 
§ 3.385.

The Veteran's enlistment medical examination revealed hearing 
thresholds within the normal range for VA purposes.  His 
discharge examination also revealed normal thresholds for VA 
compensation purposes, but at the 6000 Hz level, his right 
ear threshold was at 55 decibels.  There was a notation for 
the Veteran to avoid loud noise.  

The Veteran's sister and mother, in statements dated in 
January 2006, indicated that the Veteran's claimed 
disabilities, including right ear hearing loss, have 
continued since service.  

VA is required to provide a VA medical examination in service 
connection claims when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with a veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Again, the Veteran here has presented credible testimony that 
he experiences right ear hearing loss and that it is 
attributable to his service.  Also, there is some evidence 
that the Veteran experienced a high frequency hearing loss at 
service discharge.  The Board recognizes that the thresholds 
at 6000 Hz are not utilized for purposes of determining 
whether the Veteran experiences a hearing loss disability for 
VA purposes, but this is some indication that the Veteran may 
have experienced right ear hearing loss in service.  For 
these reasons, it is determined that the evidence at least 
suggests the right ear hearing loss may be related to 
service, satisfying the low threshold of McLendon. 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required. Accordingly, the 
case is REMANDED for the following action:

The Veteran should be afforded an 
examination to determine the nature and 
etiology of his right ear hearing loss.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records, and offer comments and 
an opinion, as to whether any currently 
diagnosed right ear hearing loss is 
causally or etiologically related to 
service or was manifested within one year 
of separation from service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


